Citation Nr: 1518972	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.  He was last afforded a VA aid and attendance examination in February 2010, more than five years ago.  An addendum opinion was provided in December 2010 wherein the examiner stated that the Veteran's PTSD does not prevent him from protecting himself from harm or from caring for himself.  However, the examiner did not provide a  rationale for this opinion.  In addition, the Veteran was subsequently awarded service connection for hearing loss, tinnitus, and erectile dysfunction in a June 2013 rating decision.  Accordingly, a remand is required to afford the Veteran current VA examinations and to obtain an additional medical opinion(s), as set forth below.  As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Further, in an April 2015 statement the Veteran's representative stated that the Veteran waived RO consideration of the new evidence submitted to the Board.  However, no new evidence was submitted in conjunction with this statement.  On remand, an effort should be made to obtain this evidence.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, in an April 2015 statement the Veteran's representative stated that the Veteran waived RO consideration of the new evidence submitted to the Board.  However, no new evidence was submitted in conjunction with this statement.  The Veteran should be asked to submit a copy of the evidence referenced in his representative's April 2015 statement.

2.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated from February 2007 to April 2009, from February 2010 to October 2012, and from April 2013 forward.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his PTSD, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  In providing this opinion, the examiner should consider the June 2010 statement from James Barnett, M.D. concerning the Veteran's periods of forgetfulness and the incident(s) when he left a stove and iron on when not in use.

The examiner should also discuss whether or not the Veteran has any neglect of personal appearance and/or hygiene associated with his PTSD.  In particular, does his PTSD interfere with his ability to dress himself or to keep himself ordinarily clean and presentable?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his service-connected disabilities (e.g., PTSD, hearing loss, tinnitus, and erectile dysfunction) is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner should mention whether the following factors are present as a result of the service-connected disabilities:  inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should also state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.   Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs



